PER CURIAM.
Without passing upon the position taken b.y the-appellant that there was no sufficient evidence of negligence given upon, the trial, on the part of the highway commissioners, to sustain the judgment, we are of-the opinion that a. new trial will be necessary becajisp of the' reception of improper evidence by the justice. He allowed, the-plaintiff to show conversations and negotiations had with the individual members of the town board and with Enderly, the highway commissioner, and also received a letter of Enderly’s written to the-plaintiff. All this 'evidence was properly objected to by the defendant. The plaintiff might have shown the presentation of his claim to the defendant’s board of auditors, and that it was not allowed; but it was not competent to prove his conversation with Enderly, the highway commissioner; or with the members of the town, board. Certainly the objection to the evidence of the conversation between plaintiff and Enderly prior to the presentation of the plaintiff’s claim to the town board should have been sustained, and the testimony so objected to may have influenced the result.. - .
The judgment should be reversed, with costs. All concur.